SIBLEY, Circuit Judge
(dissenting).
No evidence, I think, authorizes the verdict. The law of Alabama requires of the carrier the highest care for the safety of the passenger, but there is no presumption of negligence. The burden is on the plaintiff to show how he got hurt and that it was due to some fault of the carrier. He presents only his own testimony, and he alone knows how it happened. He swears he had drunk nothing before boarding the train and took only one drink afterwards, and was not intoxicated; that he went to the forward end of the coach to the toilet, found it occupied, stood for three or four minutes in the open door of the coach, observed the outer door of the vestibule open on his right, decided to walk past it to the *108toilet in the coach ahead, that the train made a jerk, and he fell through the open door. He does not say the jerk was unusual, and other passengers say there was no unusual motion of the train. Contributory negligence bars a recovery in Alabama. Voluntary intoxication is no excuse for a want of care on the plaintiff’s part. One voluntarily intoxicated, but able to will and to act, is held to the same standard of care as a sober person of ordinary prudence. Johnson v. L. & N. R. R. Co., 104 Ala. 241, 16 So. 75, 53 Am.St.Rep. 39; Louisville & N. R. R. Co. v. Johnson, 108 Ala. 62, 19 So. 51, 54, 31 L.R.A. 372; Columbus & W. R. R. Co. v. Wood, 86 Ala. 164, 5 So. 463. The trial judge in effect charged the jury that if the plaintiff, knowing the door was open, tried to walk past it with the train in rapid motion, he could not recover. It is not contended-now that he could. The contention now is that the plaintiff was so much intoxicated that he did not know his situation or his acts, and his account of what happened ought to be disregarded, and reliance is put on the duty of the carrier to specially look after so drunk a passenger to keep him out of danger even from his own acts. There is no contention that anything was wrong with the equipment, or the handling of the train. The theory of liability is that the conductor, passing the man in the vestibule five minutes before the accident, should have brought him back into the coach. But the vestibule was a perfectly safe place, with the doors all shut, as everyone testifies they were, except the plaintiff; and he has a door open on the right of the train through which he could not have fallen, because two passengers saw him disappear from the left side of the vestibule and immediately afterwards roll down the bank on the left side of the track where he was found helpless soon afterwards by a searching party. Both the conductor and the flagman testify positively that the vestibule doors were all closed by them, (probably one or more by each), as the train left Birmingham, and that the train had not stopped nor the doors been opened since, except that at the very rear end of the train, which was the flagman’s post of duty, he had opened a door to receive a train order, and closed it again. This was not the vestibule from which plaintiff disappeared. According to the evidence the plaintiff must have opened a lefthand door himself, and thus fallen out.
He was not so drunk ás to require or even justify the conductor in taking charge of him. Rejecting the plaintiff’s own testimony as to his complete sobriety, we find him buying his own ticket, enquiring which of ten tracks his train would be on and finding the train, showing his ticket to the conductor and mounting the car unassisted. He entered the colored car, and it being a hot July afternoon lay down and stuck his feet in the open window. The conductor told him he must get out of the colored car, and he did without argument, and went to the smoking compartment of the next coach. He unwrapped his liquor and shared some of it with several other passengers. He wrapped it back up, and went the length of the coach to get some water and got it, according to the flagman; to enter a toilet, according to himself, not noticing the word “Ladies” on the door. He was not loud or offensive, he neither said nor did anything to anyone, was moving under his own power, knowing what he wanted to do and where he wanted to go. The vestibule of a train with the doors closed is regarded as a safe place to be. I see nothing to require the conductor to interfere with him.
If the verdict is supposed to rest, not on the case the plaintiff claimed and testified to, but on a theory that the plaintiff was irresponsible and likely to hurt himself, so that the conductor should have taken charge of him, it emphasizes the error of the judge in refusing to give the requested charge numbered 3: “The evidence does not disclose a case making it the duty of the trainmen to confine or watch the plaintiff against the possibility that he would open the vestibule door and step out”. This voluntarily intoxicated passenger is not entitled to a recovery against the railroad company for the injury caused by his own acts.